SECURED CONVERTIBLE PROMISSORY NOTE

$170,000.00 Date: May 19, 2010

FOR VALUE RECEIVED, GetFugu, Inc., a Nevada corporation (the “Company”) promises
to pay to the order of Remington Global Capital, LLC, a Delaware limited
liability company, or its designee (“Investor”), at such place as Investor may
from time to time designate in writing, the principal sum of US $170,000.00,
with interest, as follows:

Interest. The principal balance outstanding from time to time under this Secured
Promissory Note (this “Note”), shall bear interest at the lower of 1.0% per
month and the maximum rate permitted by law. Provided, however, that during the
continuance of any default, or in the event that this Note is not paid in full
by June 18, 2010, this Note shall bear interest at the lower of 10.0% per month
and the maximum rate permitted by law. Interest shall be compounded monthly, and
all accrued interest will be due on the Maturity Date.

Payments. If not sooner paid, the entire unpaid principal balance, interest
thereon and any other charges due and payable under this Note shall be due and
payable on November 19, 2010 (“Maturity Date”). Company shall have the right to
prepay all or any part of the principal balance of this Note at any time without
penalty or premium. All payments on this Note shall be first applied to
interest, then to reduce the outstanding principal balance hereof.

Full Recourse Note. THIS IS A FULL RECOURSE PROMISSORY NOTE. Accordingly,
notwithstanding that Company’s obligations under this Note are secured by the
Collateral, in the event of a material default hereunder, Investor shall have
full recourse to all the other assets of Company. Moreover, Investor shall not
be required to proceed against or exhaust any Collateral, or to pursue any
Collateral in any particular order, before Investor pursues any other remedies
against Company or against any of Company’s assets.

Security.

Security Interest. As security for the due and prompt payment and performance of
all payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, “Secured Obligations”), Company hereby pledges
and grants a first priority security interest to Investor in all assets of the
Company, whether now owned or hereafter acquired, including without limitation
all intellectual property, as more fully set forth on Schedule 1 hereto
(collectively, the “Collateral”).

Financing Statement; Further Assurances. Company agrees, concurrently with
executing this Note, that Investor may file a UCC-1 financing statement relating
to the Collateral in favor of Investor, and any similar financing statements in
any jurisdiction in which Investor reasonably determines such filing to be
necessary. Company further agrees that at any time and from time to time Company
shall promptly execute and deliver all further instruments and documents that
Investor may request in order to perfect and protect the security interest
granted hereby, or to enable Investor to exercise and enforce its rights and
remedies with respect to any Collateral following an event of default.

Default. Following an event of default, Company shall deliver the Collateral,
including original certificates or other instruments representing any
Collateral, to Investor to hold as secured party, and Company shall, if
requested by Investor, execute a securities account control agreement. In
addition, Investor shall have all rights of a secured party under the Uniform
Commercial Code, including without limitation the right to foreclose on all or
any of the Collateral, in any order.

Powers of Investor. Company hereby appoints Investor as Company’s true and
lawful attorney-in-fact to perform any and all of the following acts, which
power is coupled with an interest, is irrevocable until the Secured Obligations
are paid and performed in full, and may be exercised from time to time by
Investor in its discretion: To take any action and to execute any instrument
which Investor may deem reasonably necessary or desirable to accomplish the
purposes of this Section 4(d) and, more broadly, this Note including, without
limitation: (i) during the continuance of any default hereunder, to receive,
endorse and collect all instruments or other forms of payment made payable to
Company representing any dividend, interest payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Note, (ii) to perform or cause
the performance of any obligation of Company hereunder in Company’s name or
otherwise, (iii) during the continuance of any default hereunder, to liquidate
any Collateral pledged to Investor hereunder and to apply proceeds thereof to
the payment of the Secured Obligations or to place such proceeds into a cash
collateral account or to transfer the Collateral into the name of Investor, all
at Investor’s sole discretion, (iv) to enter into any extension, reorganization
or other agreement relating to or affecting the Collateral, and, in connection
therewith, to deposit or surrender control of the Collateral, (v) to accept
other property in exchange for the Collateral, (vi) to make any compromise or
settlement Investor deems desirable or proper, and (vii) to execute on Company’s
behalf and in Company’s name any documents required in order to give Investor a
continuing first lien upon the Collateral or any part thereof.

Conversion.

a. Mechanics of Conversion.

i. At any time on or after the Maturity Date, Holder may from time to time, in
its sole and absolute discretion, elect to convert all or any portion of the
accrued interest and principal due under this Note into shares of Common Stock
of Company, by delivery of a written notice to the Company (the “Conversion
Notice”), of the Holder’s election to convert. On the same day on which the
Company has received the Conversion Notice, the Company shall transmit by
facsimile or electronic mail an acknowledgment of confirmation of receipt of the
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”) and shall authorize the credit by the Transfer Agent of such aggregate
number of Conversion Shares to which the Holder is entitled pursuant to such
Conversion Notice to Holder’s or its designee’s balance account with The
Depository Trust Company (DTC) Fast Automated Securities Transfer
(FAST) Program, through its Deposit/Withdrawal at Custodian (DWAC) system, time
being of the essence.

ii. No fractional shares of Common Stock are to be issued upon conversion, but
rather the Company shall issue to Holder scrip or warrants in registered form
(certificated or uncertificated) which shall entitle Holder to receive a full
share upon the surrender of such scrip or warrants aggregating a full share. The
Holder shall not be required to deliver the original Note in order to effect a
conversion hereunder. The Company shall pay any and all taxes which may be
payable with respect to the issuance and delivery of Conversion Shares to
Holder.

b. If the Company at any time on or after the date of issuance of this Note
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Conversion Shares
will be proportionately increased. If the Company at any time on or after such
issuance date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased and the number of Conversion Shares will be
proportionately decreased. Any adjustment under this Section 5(b) shall become
effective at the time the subdivision or combination becomes effective.

c. In addition to any adjustments pursuant to Section 5(b) if at any time the
Company grants, issues or sells any options, warrants, convertible securities,
or rights to purchase stock, options, warrants, securities, or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which Holder
could have acquired if Holder had held the number of shares of Common Stock
acquirable upon conversion of the entire Note held by Holder immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.

d. Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

i. “Conversion Price” means $0.004 per share of Common Stock, subject to
downward adjustment as provided in this Note.

ii. “Conversion Shares” means the shares of Common Stock of Company issuable
upon conversion of all or any portion of this Note. All Conversion Shares will
be duly authorized, fully paid, validly issued, non-assessable, and free of
preemptive rights or liens of any kind.

e. h. Adjustment. If, at any time while this Note is outstanding, the closing
bid price of the Common Stock of the Company on any three or more trading days
after the date of this Note is lower than the Conversion Price, the Conversion
Price will automatically adjust to such lower price.

f. Subsequent Equity Sales. If the Company, at any time while this Note is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or otherwise dispose of or issue (or announce any offer, sale,
grant or any option to purchase or other disposition) any Common Stock or Common
Stock Equivalent entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then Conversion Price (such lower price,
the “Base Share Price” and such issuances collectively, a “Dilutive Issuance”)
(if the holder of the Common Stock or Common Stock Equivalent so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share which is less than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced (and only reduced) to
equal the Base Share Price and the number of Conversion Shares issuable
hereunder shall be increased such that the aggregate Conversion Price payable
hereunder, after taking into account the decrease in the Exercise Price, shall
be equal to the aggregate Exercise Price prior to such adjustment. Such
adjustment shall be made whenever such Common Stock or Common Stock
Equivalent is issued. For purposes of this section, the effective price per
share of any issuance in exchange for goods, services, any consideration other
than cash paid immediately upon receipt of shares, or as partial or additional
consideration in connection with any loan, financing or other transaction, shall
be equal to one-half the objectively-determinable fair market value, if any, of
good and valuable consideration actually received by Company within 30 days of
delivery of shares. Upon the occurrence of any Dilutive Issuance, after the date
of such Dilutive Issuance the Holder is entitled to receive a number
of Conversion Shares based upon the Base Share Price regardless of whether the
Holder accurately refers to the Base Share Price in the Notice of Conversion.

g. Conversion Limitation. Notwithstanding any other provision in this Note, at
no time may Holder deliver a Conversion Notice if the number of Conversion
Shares to be received pursuant to such Conversion Notice, aggregated with all
other shares of Common Stock then beneficially (or deemed beneficially) owned by
Holder or its affiliates, would result in Holder and its affiliates owning, on
the date of delivery of the Conversion Notice, more than 9.99% of all Common
Stock outstanding as determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. In addition, as of any
date, the aggregate number of shares of Common Stock into which the Note is
convertible within 61 days, together with all other shares of Common Stock then
beneficially (or deemed beneficially) owned (as determined pursuant to
Rule 13d-3 under the Exchange Act) by Holder and its affiliates (as such term is
defined in Rule 12b-2 under the Exchange Act), shall not exceed 9.99% of the
total outstanding shares of Common Stock as of such date.

h. Disputes. In the case of a dispute as to the determination of the Conversion
Price or the arithmetic calculation of the number of Conversion Shares issued or
issuable hereunder, the Company shall promptly issue to Holder the number of
Conversion Shares that are not disputed and resolve such dispute as follows. The
Company shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within two trading days of delivery of the
Conversion Notice giving rise to such dispute, as the case may be, to Holder. If
Holder and the Company are unable to agree upon such determination or
calculation of the Conversion Price or the number of Conversion Shares within
three trading days of such disputed determination or arithmetic calculation
being submitted to Holder, then the Company shall, within two trading days,
submit via facsimile or electronic mail (A) the disputed determination of the
Conversion Price or arithmetic calculation to an independent, reputable
investment bank or independent registered public accounting firm selected by
Holder, which may not be unreasonably withheld or delayed, or (B) the disputed
arithmetic calculation to the Company’s independent registered public accounting
firm. The Company shall cause at its expense the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and Holder of the results no later than three trading
days from the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

Activity Restrictions. By accepting this Note, and by delivering any Conversion
Notice hereunder, Holder agrees that neither Holder nor any of its affiliates
will: (i) vote any shares of Common Stock of the Company owned or controlled by
it, solicit any proxies, or seek to advise or influence any person with respect
to any voting securities of the Company; (ii) engage or participate in any
actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of the Company, alone or together with any other person,
which would result in beneficially owning or controlling more than 9.99% of the
total outstanding common stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company to amend or waive any
provision of this Section.

Additional Terms.

No Waiver. The acceptance by Investor of payment of a portion of any installment
when due or an entire installment but after it is due shall neither cure nor
excuse the default caused by the failure of Company timely to pay the whole of
such installment and shall not constitute a waiver of Investor’s right to
require full payment when due of any future or succeeding installments.

Default. Any one or more of the following shall constitute a “default” under
this Note: (i) a default in the payment when due of any amount hereunder,
(ii) Company’s refusal to perform any material term, provision or covenant under
this Note, (iii) the commencement of any liquidation, receivership, bankruptcy,
assignment for the benefit of creditors or other debtor-relief proceeding by or
against Company, (iv) the transfer by Company of any Collateral without being
replaced by Collateral in accordance with Section 4(b), and (iv) the levying of
any attachment, execution or other process against Company, the Collateral or
any material portion thereof.

Default Rights

Upon the occurrence of any payment default Investor may, at its election,
declare the entire balance of principal and interest under this Note immediately
due and payable. A delay by Investor in exercising any right of acceleration
after a default shall not constitute a waiver of the default or the right of
acceleration or any other right or remedy for such default. The failure by
Investor to exercise any right of acceleration as a result of a default shall
not constitute a waiver of the right of acceleration or any other right or
remedy with respect to any other default, whenever occurring.

Further, upon the occurrence of any material default, following 5 business days
notice from Investor to Company specifying the default and demanded manner of
cure for any non-monetary default, Investor shall thereupon and thereafter have
any and all of the rights and remedies to which a secured party is entitled
after a default under the applicable Uniform Commercial Code, as then in effect.
In addition to Investor’s other rights and remedies, Company agrees that, upon
the occurrence of default, Investor may in its sole discretion do or cause to be
done any one or more of the following:

Proceed to realize upon the Collateral or any portion thereof as provided by
law, and without liability for any diminution in price which may have occurred,
sell the Collateral or any part thereof, in such manner, whether at any public
or private sale, and whether in one lot as an entirety, or in separate portions,
and for such price and other terms and conditions as is commercially reasonable
given the nature of the Collateral.

If notice to Company is required, give written notice to Company at least ten
days before the date of sale of the Collateral or any portion thereof.

Transfer all or any part of the Collateral into Investor’s name or in the name
of its nominee or nominees.

Company acknowledges that all or part of foreclosure of the Collateral may be
restricted by state or federal securities laws, Investor may be unable to effect
a public sale of all or part of the Collateral, that a public sale is or may be
impractical and inappropriate and that, in the event of such restrictions,
Investor thus may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the Collateral for their own account, for investment and not with a
view to its distribution or resale. Company agrees that if reasonably necessary
Investor may resort to one or more sales to a single purchaser or a restricted
or limited group of purchasers. Investor shall not be obligated to make any sale
or other disposition, unless the terms thereof shall be satisfactory to it.

If, in the opinion of Investor based upon written advice of counsel, any
consent, approval or authorization of any federal, state or other governmental
agency or authority should be necessary to effectuate any sale or other
disposition of any Collateral, Company shall execute all such applications and
other instruments as may reasonably be required in connection with securing any
such consent, approval or authorization, and will otherwise use its commercially
reasonable best efforts to secure the same.

The rights, privileges, powers and remedies of Investor shall be cumulative, and
no single or partial exercise of any of them shall preclude the further or other
exercise of any of them. Any waiver, permit, consent or approval of any kind by
Investor of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing. Any proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Investor to the payment of expenses incurred by
Investor in connection with the foregoing, and the balance of such proceeds
shall be applied by Investor toward the payment of the Secured Obligations.

i. No Oral Waivers or Modifications. No provision of this Note may be waived or
modified orally, but only in a writing signed by Investor and Company.

j. Attorney Fees. The prevailing party in any action by Investor to collect any
amounts due under this Note shall be entitled to recover its attorneys fees,
costs and expenses.

k. Governing Law. This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of Nevada without regard to its principles of conflict of laws that would
require or permit the application of the laws of any other jurisdiction.

l. Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Note shall be held to be prohibited by or
invalid under applicable law, it shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.

m. Entire Agreement. This Note contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.

GETFUGU, INC.

By:
Richard Jenkins
Chief Executive Officer


By:
Carl Freer
President


Schedule 1

Collateral

All personal and fixture property of every kind and nature including without
limitation all of the Company’s right, title, and interest in and to (i) all
presently existing and later acquired United States and foreign trademarks,
trade names, service marks, copyrights, inventions, patents, patent
applications, continuations in part, mask works, trade dress, trade secrets, and
all other intellectual property rights, whether or not patentable, copyrighted,
made or conceived or reduced to practice, and all modifications and derivative
works thereof and all associated goodwill, (ii) all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts (including receivables), chattel paper (whether tangible or
electronic), deposit accounts, letters of credit, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), commercial tort
claims, money, securities and all other investment property, supporting
obligations, contract rights or rights to the payment of money, insurance
policies, insurance claims and proceeds, (iii) all general intangibles
(including all payment intangibles), (iv) all other assets and rights of the
Company, wherever located, whether now owned or hereafter acquired or arising,
(v) all property on the attached Appendix 1, and (vi) all proceeds and products
of any of the foregoing.

1

Appendix 1

(see attached list)

2